ORDER
PER CURIAM.
Donald Riddle appeals from the circuit court’s order overruling, after an eviden-tiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial in the Circuit Court of Ray County, the appellant was convicted of robbery in the first degree, § 569.020; armed criminal action (ACA), § 571.015; and tampering in the first degree, § 569.080. As a result of his convictions, he was sentenced, as a prior offender, § 558.016, to consecutive terms of life and thirty-five years in prison for robbery and ACA, respectively, and to a concurrent term of seven years for tampering.
The appellant raises three points on appeal. He claims that the motion court erred in overruling his Rule 29.15 motion for post-conviction relief, after an eviden-tiary hearing, because the evidence at the motion hearing conclusively established that he received ineffective assistance of counsel for trial counsel’s failure: (1) to request a mistrial for the introduction of evidence of uncharged crimes; (2) to object to evidence of uncharged crimes; and (3) to advise him that he had a right to testify on his own behalf at a pre-trial suppression hearing.
Affirmed. Rule 84.16(b).